Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
	Species I: Figure 1, [0028]: the two dielectric material part layers 13a and 13b are arranged in thickness direction 4 on one another and form a contiguous material layer 13.
	Species II: Figure 2, [0032]: the dielectric coating 12 is formed by a single material layer 17.
Species III: Figure 3, [0033]: the dielectric coating 12 comprises the material part layers 13a and 13b are not contiguous.
Species IV: Figure 4, [0034]: the dielectric coating 12 is formed by the contiguous material layer 17 which completely separates the PTC thermistors 2 in the hollow space 10 transversely to the thickness direction 4 and the contact surfaces 6a and 6b round about the respective PTC thermistors 2 from air.
	Species V: Figure 6, [0036]: the dielectric coating 12 is also applied onto the end faces 14a and 14b of the contact plates 3a and 3b.
Species VI: Figure 7, [0037]: the insulation plate 18 projects transversely to the thickness direction 4 out of the hollow space 10 towards the outside, so that in the edge region 15 of the contact plates 3a and 3b an air gap is enlarged.
Species VII: Figure 8, [0038]: a basic coating 16 or an insulation cladding 20 is applied onto the end faces 14a and 14b of the contact plates 3a and 3b.
Species VIII: Figure 9, [0039]: the dielectric coating 12 projects out of the hollow space 12 transversely to the thickness direction 4 so that an air gap in the edge region 15 of the contact plates 3a and 3b is enlarged.
Species IX: Figure 10, [0040]: the respective PTC thermistor 2 is electrically contacted with the respective contact plate 3a and 3b in each case via a contact base 19a and 19b, the contact base 19a and 19b is completely clad laterally by the dielectric coating 12.
Species X: Figure 11, [0041]: dielectric coating 12 is formed by the two material part layers 13a and 13b, wherein the respective material part layers 13a and 13b completely clad the respective contact bases 19a and 19b laterally.
Species XI: Figure 12, [0042]: the respective PTC thermistors 2 are also electrically contacted with the contact plates 3a and 3b by the contact bases 19a and 19b.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 11 and 20 are generic Claim.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions required a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise difference non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:00 EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.571/270-5954 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761